NUMBER 13-12-00755-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                        EX PARTE JUAN MALDONADO


               On appeal from the County Court at Law No. 3
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
             Before Justices Benavides, Perkes, and Longoria
                    Memorandum Opinion Per Curiam

      On September 11, 2013, the Court abated this appeal and remanded the matter to

the trial court for consideration of a motion to dismiss. The State of Texas, by and

through its Assistant District Attorney, the Honorable James Odell, has filed a motion to

reinstate and dismiss the appeal.    See TEX. R. APP. P. 42.2(a).       Accordingly, the

State’s motion to reinstate is GRANTED.

      No decision of this Court having been delivered to date, we GRANT the State’s

motion and dismiss the appeal. Having dismissed the appeal at the State’s request, no
motion for rehearing will be entertained, and our mandate will issue forthwith.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of October, 2013.




                                            2